Citation Nr: 0621848	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected traumatic osteoarthritis of the left 
knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected traumatic osteoarthritis of the right 
knee.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of the left leg shortening 
with internal derangement and osteochondrosis.  

4.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of the torn right knee 
ligaments with right knee instability.  






REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  The service-connected osteoarthritis of the left knee is 
not shown to be productive of a level of functional loss due 
to pain greater than that of extension restricted to 15 
degrees or flexion restricted to 60 degrees.  

2.  The service-connected osteoarthritis of the right knee is 
shown to be productive of a level of functional loss due to 
pain greater than of extension restricted to 10 degrees or 
flexion restricted to 60 degrees.  

3.  The service-connected left leg disability picture is 
shown to have been manifested by a level of impairment that 
more nearly approximates that of servere recurrent 
subluxation or lateral instability.  

4.  The service-connected disability manifested by the 
residuals of torn right knee ligaments is not shown to be 
productive of more than moderate recurrent subluxation or 
lateral instability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected osteoarthritis 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5260 and 5261 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected osteoarthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Codes 5260 and 5261 (2005).  

3.  The criteria for the assignment of an evaluation of 30 
percent for the service-connected disability manifested by 
left knee shortening with internal derangement and 
osteochondrosis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including Diagnostic 
Code 5257 (2005).  

4.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected residuals of 
the torn right knee ligaments condition have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a 
including Diagnostic Code 5257 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letter was issued prior to the appealed 
June 2004 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed June 2004 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for the right knee instability and left 
leg conditions was established in a June 1970 rating 
decision.  The veteran was assigned a 20 percent evaluation 
for the right knee instability and a noncompensable 
evaluation for left leg shortening condition.  

In September 2000, the veteran was seen by a private doctor, 
Dr. Michael R. Carroll, M.D., for an examination of both his 
knees.  X-ray lateral and tunnel views of the knees were 
obtained.  An advanced degenerative change of both knees was 
noted.  

The doctor noted the veteran had marked and medial and 
lateral compartment joint space narrowing as well as 
patellofemoral joint space narrowing.  Tibial spine spurring 
was noted.  The veteran did not have any fracture or 
dislocation of the knees.  The veteran was diagnosed with 
tricompartmental advanced osteoarthritic changes of the 
knees.  

Also in September 2000, the veteran was seen by another 
private doctor, Dr. Robert Dennis, M.D., for pain in the left 
knee.  The veteran described how his job required a lot of 
standing.  The veteran stated that he had always walked with 
a slight long-legged gait because the right leg was longer 
than the left leg.  

The X-ray studies revealed that the left knee was in a little 
worse shape arthritically than the right knee, but both knees 
showed osteoarthritis, described as moderate to severe for 
his age.  

Upon examination, the doctor noted the veteran had some 
crepitus on the left knee, which was not present on the right 
knee.  The veteran had full range of motion of both knees.  
There was only minimal effusion, bilaterally.  The veteran 
did walk with a long leg gait.  

The veteran was diagnosed with osteoarthritis of both knees.  
The doctor did not feel surgery was warranted at that time, 
but strongly encouraged the veteran to perform quadriceps and 
hamstring exercises as well as take a course of Celebrex.  

The doctor stated that, if the veteran got a heel lift for 
his left shoe, took the course of Celebrex and did the 
recommended exercises, he should at least be, 
symptomatically, 50 percent better by the time of the next 
visit.  The doctor noted, though, that by age of 60, the 
veteran would probably need a total knee replacement on one 
of his knees.  

In September 2001, the veteran was seen by a private doctor, 
Dr. Anand Swaroop, for an examination of both knees.  The 
veteran complained of a pain in both knees that had 
progressed and increased for 2 years.  The veteran described 
the surgery to his right knee while he was in the Army.  The 
veteran also discussed the leg length discrepancy that had 
been present his whole life.  

Upon examination, the doctor noted varus deformity of both 
knees.  The veteran had range of motion in both knees from 15 
degrees to 100 degrees with crepitus felt throughout the 
range.  The X-ray studies of the knees revealed severe 
degenerative arthritis involving all three compartments of 
the knee joint.  

The veteran was diagnosed with severe degenerative arthritis 
of both knees and leg length discrepancy.  The doctor 
recommended that the veteran be placed on Arthrotec, 75 mg.  
The doctor advised the veteran to return in one month for a 
re-evaluation.  It was noted that the veteran would require 
knee replacements.  

During a March 2002 VA examination, the veteran described 
injuring his right knee in service while climbing off the 
back of a truck.  The veteran was told he had ligament and 
cartilage problems.  He wore a cast for three weeks and then 
returned to regular duty.  

He described doing physical training exercises and playing 
football when he injured his left knee.  He was placed on an 
L3 profile.  He received medical discharge for the knee and 
never returned to regular duty.  

The veteran had surgery for cartilage and ligament problems 
in 1971.  He described using a cane on and off for the past 
30 years.  He stated he used the cane when he got increased 
knee pain and swelling.  He had increased pain as his walking 
distance increased and difficulty going up stairs.  

The veteran had grinding in the left knee and swelling in 
both knees.  He described difficulty with putting on his 
pants when the knee swells.  He stated he was unable to 
participate in recreational activities he once enjoyed.  

Upon examination, the examiner noted the veteran had an 
antalgic gait with a limp.  Knee and ankle jerks were 2+ 
bilaterally.  He had full motor strength in the lower 
extremities bilaterally.  

The veteran had a medial surgical scar, mild instability with 
valgus stress at 30 degrees, mild medial joint line and 
patellofemoral pain on the right knee.  Range of motion of 
the right knee was from 0 to 110 degrees with pain at 110 
degrees.  

The range of motion of the left knee was from 0 to 100 
degrees with pain at 100 degrees.  There was positive 
crepitance, medial joint line tenderness, patellofemoral 
pain, mild varus deformity, mild instability with valgus 
stress at 0 degrees, and mild instability with valgus stress 
at 30 degrees on the left knee.  Leg length of the left leg 
was 36 inches and leg length of the right leg was 37 inches.  

The X-ray study results revealed severe three compartment 
osteoarthritis; degenerative tearing medial meniscus; chronic 
ACL tear with resultant instability; probably small 
parameniscal cyst posterior medial meniscus; and synovitis of 
the left knee.  

The X-ray results of the right knee revealed severe three 
compartment osteoarthritis with several intra-articular loose 
bodies; probable complete chronic ACL tear versus high grade 
partial tear resulting in instability at the knee joint; 
degenerative tearing of the posterior horn, both medial and 
lateral meniscus; and synovitis and small popliteal cyst.  
Ossifications were seen medial to the medial femoral condyle 
of the right knee.  

The veteran was diagnosed with status post bilateral knee 
trauma; severe bilateral osteoarthritis bilateral knees; torn 
ACL left knee; synovitis bilateral knees; instability 
bilateral knees; popliteal cyst right knee; torn ACL right 
knee; leg length discrepancy; and range of motion limitation 
bilateral knees.

In an April 2002 rating decision, the RO increased the rating 
for the left knee to 10 percent as of November 2001.  The 20 
percent evaluation for the right knee instability was 
continued.  The veteran was also assigned separate 10 percent 
evaluations for traumatic osteoarthritis of the right and 
left knee respectively as of November 2001.  

From October 2001 to February 2004, the veteran was seen by a 
private doctor several times for follow-up visits for his 
knee pains.  

In the August 2003 visit record, the doctor noted the veteran 
continued to have difficulty with his knee.  The veteran was 
advised about knee replacement and given a prescription for 
one inch lift to the left heel, 3/4 lift left sole for the leg 
length discrepancy.  The veteran was also given a 
prescription for Vicoprofin for occasional use for relief of 
pain.  

In the February 2004 visit record, the doctor noted that the 
veteran continued to have pain and difficulty with his knee.  
The veteran exhibited severe degeneration of the knee joint 
with marked narrowing of the joint space and multiple 
osteophyte formation.  

The veteran was noted to have crepitus felt throughout the 
range of motion.  The veteran was given Mobic for pain relief 
to be taken once daily.  The veteran had severe degenerative 
arthritis of the knee which would require knee replacement.  

During an April 2004 VA examination, the veteran stated that 
his right knee was okay with walking on level ground.  He 
stated he had never had an injection into his right knee.  He 
described taking Vicoprofen 3-4 times per week for pain.  He 
noted a grinding feeling on his left knee and described how 
the left knee sometimes hyper extends.  The veteran stated 
that the left knee gave out easily, but the right knee did 
not.  He walked with a cane for support.

Upon examination, the examiner noted that the right knee had 
a well healed surgical scar.  The examiner stated that the 
right knee was slightly warm and there may be a small 
effusion.  There was no synovitis.  The knee was stable times 
4.  The veteran had mild crepitance, but no joint line 
tenderness.  The range of motion of the right knee was that 
of extension to 3 degrees and flexion to 126 degrees.  

The left knee was slightly warm and there was a trace of 
swelling.  The examiner noted a bony enlargement.  There was 
moderate crepitance.  Anteriorly, the left knee was not 
stable, but the veteran did not have joint line tenderness.  
The left knee had extension to 3 degrees and flexion to 120 
degrees.  

The veteran was diagnosed with mild to moderate degenerative 
joint disease (DJD) of the right knee; moderately severe DJD 
of the left knee with a torn ACL; pain and weakness of the 
right knee, which is a moderate limiting factor; and pain, 
weakness, DJD, and instability of the left knee, which are 
major limiting factors.  

In a June 2004 rating decision the RO increased the 10 
percent evaluation for the left leg condition to 20 percent 
as of March 2004.  

In January 2005, the veteran was seen by a private doctor for 
complaints of pain in his left knee.  The veteran stated that 
the knee gives out especially on uneven surfaces.  He 
described clicking and cracking in the left knee.  He stated 
that he had missed work due to the left knee pain.  

An examination revealed some effusion in the suprapatellar 
pouch.  His range of motion of the knee was "limited in 
terminal 10 degrees of extension and terminal 30 degrees of 
flexion."  He had 2 cm atrophy of the left thigh and medial 
laxity in the valgus stress at the knee.  He had medial, 
lateral, and infrapatellar tenderness.  The examiner noted 
the veteran would eventually require knee replacement.    

In an April 2005 addendum to the April 2004 VA examination, 
the examiner noted the veteran had had suffered a 10 percent 
decrease in the range of motion of the left knee due to pain.  

The examiner observed that the veteran's right knee range of 
motion was not limited by pain.  Pain was noted, however, to 
be the main limiting factor for both knees.  Both knees were 
observed to be less limited by weakness and easy to fatigue.  

The veteran was noted to miss 1-2 days of work per month due 
to knee pain.  His knee pain was noted to interfere with his 
ability to work and mildly interfere with daily activities.  

Repetitive flexion and extension showed increasing pain in 
the left knee, but not in the right knee.  The examiner did 
not observe any weakness, fatigue, or incoordination.  The 
right knee was noted to be stable.  The left knee was noted 
to be unstable with a moderate degree of instability.

In an April 2005 rating decision, the evaluation for the 
traumatic osteoarthritis of the left knee was increased to 20 
percent as of March 2004.  


A.  Service-connected traumatic osteoarthritis of the left 
knee.

The RO evaluated the veteran's osteoarthritis of the left 
knee under the diagnostic code for limitation of extension of 
the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Extension limited to 15 degrees is evaluated as 20 percent 
disabling.  Extension limited to 20 degrees is evaluated as 
30 percent disabling.  Extension limited to 30 degrees is 
evaluated as 40 percent disabling.  Extension limited to 45 
degrees is evaluated as 50 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is extension to zero 
degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.  

In this case, symptoms of the current osteoarthritis of the 
left knee include extension to 3 degrees, moderately severe 
DJD, loss of range of motion due to pain, pain with 
repetitive extension and flexion, and knee pain which 
interferes with work and other daily activities.  

The Board notes, however, that the RO considered these 
symptoms when it increased the veteran's evaluation from 10 
percent to 20 percent for osteoarthritis of the left knee in 
the April 2005 rating decision.  

Furthermore the veteran is not shown to have a functional 
loss due to pain with extension limited to more than 15 
degrees, as contemplated for a 30 percent evaluation.  A 
functional loss of flexion due to pain greater than 60 
degrees also is not shown.  

Considering the increase in evaluation by the RO in the April 
2005 rating decision and taking into account these 
examination findings, in view of DeLuca v. Brown, 8 Vet. App. 
202, 204-207 (1996) and 38 C.F.R. §§ 4.40, 4.45, the Board 
finds that the service-connected osteoarthritis of the left 
knee is not shown to be at a level of disablement 
contemplated by more than a 20 percent evaluation under 
Diagnostic Code 5261.  

As there is no evidence of anklyosis, Diagnostic Code 5256, 
concerning anklyosis of the knee, is not applicable.  
38 C.F.R. § 4.71a.  

Overall, the evidence does not support the assignment of an 
evaluation in excess of 20 percent for the service-connected 
osteoarthritis of the left knee for the period of the appeal.  
See 38 C.F.R. § 4.7.  


B.  Service-connected traumatic osteoarthritis of the right 
knee.

The RO evaluated the veteran's osteoarthritis of the right 
knee under the diagnostic code for limitation of extension of 
the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   

Extension limited to 10 degrees is evaluated as 10 percent 
disabling.  Extension limited to 15 degrees is evaluated as 
20 percent disabling.  Extension limited to 20 degrees is 
evaluated as 30 percent disabling.  Extension limited to 30 
degrees is evaluated as 40 percent disabling.  Extension 
limited to 45 degrees is evaluated as 50 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is extension to zero 
degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.  

In this case, symptoms of the current osteoarthritis of the 
right knee include extension to 3 degrees and mild to 
moderate DJD.  The range of motion in the right knee was not 
affected by pain.  There was no synovitis or joint line 
tenderness.  The veteran did not experience pain with 
repetitive extension and flexion.  

The Board notes that the veteran has not produced evidence 
showing extension of the leg limited to 15 degrees or 
greater.  Taking into account these examination findings, in 
view of DeLuca at 204-207 (1996) and 38 C.F.R. §§ 4.40, 4.45, 
the Board finds that the service-connected osteoarthritis of 
the right knee is not shown to be at a level of disablement 
contemplated by more than a 10 percent evaluation under 
Diagnostic Code 5261.  

As there is no evidence of anklyosis, Diagnostic Code 5256, 
concerning anklyosis of the knee, is not applicable.  
38 C.F.R. § 4.71a.  

Moreover, there is no basis for a separate evaluation for 
restricted flexion, as a functional restriction due to pain 
greater than 60 degrees is not demonstrated.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  

Overall, the evidence does not support the assignment of an 
evaluation in excess of 10 percent for the service-connected 
osteoarthritis of the right knee for the period of the 
appeal.  See 38 C.F.R. § 4.7.  


C.  Service-connected residuals of the left leg shortening 
with internal derangement and osteochondrosis.

The RO evaluated the veteran's left leg condition under the 
diagnostic code for impairment of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.   

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The Court has 
held that Diagnostic Code 5257 contemplates the criteria of 
38 C.F.R. §§ 4.40 and 4.45, which concern the applicability 
of a higher evaluation in cases of such symptomatology as 
painful motion and functional loss due to pain.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  

In this case, the VA examination of April 2004 noted a bony 
enlargement in the veteran's left knee.  Additionally the 
examiner noted mild crepitance and instability anteriorly in 
the knee.  In the April 2005 addendum VA examination, the 
examiner concluded the veteran's left knee was unstable and 
had a significant degree of instability.  

The Board finds in this regard that the veteran is shown to 
exhibit a left knee disability picture that more nearly 
approximates that of severe recurrent subluxation or lateral 
instability as contemplated for a 30 percent evaluation.  

Overall, the evidence supports the assignment of an 
evaluation 20 percent for the service-connected residuals of 
the left leg condition for the period of the appeal.  See 
38 C.F.R. § 4.7.  


D.  Service-connected residuals of the torn right knee 
ligaments with right knee instability.

The RO evaluated the veteran's residual of the torn right 
knee ligaments condition under the diagnostic code for 
impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.   

As noted above, under Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation, while moderate recurrent subluxation or 
lateral instability of the knee warrants a 20 percent 
evaluation.  A 30 percent evaluation is in order in cases of 
severe recurrent subluxation or lateral instability.  

Again, the Court has held that Diagnostic Code 5257 
contemplates the criteria of 38 C.F.R. §§ 4.40 and 4.45, 
which concern the applicability of a higher evaluation in 
cases of such symptomatology as painful motion and functional 
loss due to pain.  See Johnson v. Brown, at 11 (1996).  

In this case, the VA examination of April 2004 revealed mild 
crepitance in the right knee.  There was no synovitis and the 
knee was noted to be stable times 4.  In the April 2005 
addendum VA examination, the examiner concluded the veteran's 
right knee was stable.  

The veteran has not shown any evidence of severe recurrent 
subluxation or lateral instability of the right knee as 
contemplated by a 30 percent evaluation.  

Overall, the evidence does not support the assignment of an 
evaluation in excess of 20 percent for the service-connected 
residuals of the torn right knee ligaments with right knee 
instability for the period of the appeal.  See 38 C.F.R. 
§ 4.7.  



ORDER

An evaluation in excess of 20 percent for the service-
connected osteoarthritis of the left knee is denied.  

An evaluation in excess of 10 percent for the service-
connected osteoarthritis of the right knee is denied.  

An evaluation of 30 percent for the service-connected 
residuals of the left leg shortening with internal 
derangement and osteochondrosis is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  

An evaluation in excess of 20 percent for the service-
connected residuals of the torn right knee ligaments 
condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


